Citation Nr: 1119618	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-33 753	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1948 to July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue on appeal has been obtained.  

2.  Tinnitus was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in a January 2009 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the January 2009 VA correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  

The available record includes service treatment records, articles describing a September 1950 incident in the waters near Tanchon, Korea, when the USS Brush struck a mine, VA treatment and examination reports, and the Veteran's statements in support of the claim.  In its July 2010 statement of the case the RO conceded the Veteran's combat-related service and acoustic trauma aboard the USS Brush.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2009 VA medical opinion obtained in this case is adequate as it is predicated on a comprehensive review of the record and medical findings and considers the Veteran's complaints and symptoms.  There is no evidence indicating a failure of VA procedures for audiology examinations and no reasonable probability that an additional examination would result in additional benefits to the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, the Veteran contends that entitlement to service connection for tinnitus is warranted based upon his military noise exposure.  He reported he sustained acoustic trauma when his ship struck a mine in September 1950 and that his duties aboard ship included ammunition handling with exposure to the firing of the ship's 40 millimeter guns.  He stated that he had not known how disabling tinnitus could be and that he had considered it to be a normal part of the military experience.  Service treatment records are negative for complaint, treatment, or diagnosis of tinnitus.

VA treatment records show the Veteran denied symptoms of tinnitus upon examinations for unrelated medical care in February and October 2002, October 2003, and April 2004.  

On VA audiology examination in February 2009 the Veteran reported a history of noise exposure as a result of weapons training, as a machinist in the ship's engine room, as an ammunition passer during battle stations, and as a result of his ship having struck a mine which left a 75 foot hole in the hull.  He stated that after service he worked in an aviation machine shop for 18 months, in the cash department of a Federal Reserve Bank branch, in a warehouse for 25 years as a forklift operator, and in his last four years of employment with an armored transport company which required handgun training.  He denied other post-service noise exposure except as related to lawn care.  He complained of recurrent tinnitus with an indeterminate location of the tinnitus.  It was noted he denied having it as a symptom at the time of his discharge from service and that he did not recall having had it during active service.  He could not recall the onset of symptoms.  He described occasional ringing in the ears, but could not state how often he experienced it.  He reported that he could not with certainty state how often he had it when given a choice of options, such as once a week or once a day.  He described its duration as brief and lasting a couple of minutes.  

The examiner found that the Veteran's tinnitus was not likely a symptom associated with hearing loss.  The Veteran's tinnitus symptom was noted to be a normal spontaneous tinnitus which was known to occur in 76 percent of the normal hearing population.  It was further noted that 15 to 20 percent of all adults reported spontaneous tinnitus lasting greater than five minutes and 10 to 14 percent had prolonged, more than transient, tinnitus.  Brief tinnitus sensations occurred frequently in most, if not all, normally hearing people.  The usual duration of spontaneous tinnitus sensations was noted as on the order of five to 15 seconds and occurred in only one ear preceded by a brief feeling of pressure in that ear.  It was usually loudest at onset and then faded away gradually.  The examiner stated spontaneous tinnitus appeared to have no clinical significance and its origin and mechanisms were unknown.  

Based upon the evidence of record, the Board finds that tinnitus was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran's reports of noise exposure in service and occasional tinnitus are both competent and credible.  The record shows he is a combat veteran for VA compensation purposes and that his claim is consistent with the circumstances of his service.  It was the opinion of the February 2009 VA audiologist, however, that his tinnitus symptoms as described were more consistent with a spontaneous tinnitus which occurred in a statistically significant segment of the normal hearing population.  

The Board notes that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  The Court has also held that the use of cautious language does not always express inconclusiveness in a doctor's opinion on etiology.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).  There is no indication in this case that the February 2009 VA medical opinion is erroneous or that the examiner failed to adequately consider the Veteran's credible and combat-related military noise exposure.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current tinnitus and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran is not competent to offer opinions on questions of medical causation as to whether this disorder was incurred or aggravated as a result of service.  In fact, in this case there is no competent evidence of record indicating tinnitus is related to active service.  Therefore, the Board finds that entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


